Title: From George Washington to Francis Halkett, 12 April 1758
From: Washington, George
To: Halkett, Francis


To Major Halkett— 
My dear Halkett.Ft Loud[oun] 12th Aprl 1758.     
Are we to have you once more among us? and shall we revisit, together, a hapless spot, that proved so fatal to so many of our (former) brave companions? Yes! and I rejoice at it; hoping it will now be in our power to testify a just abhorrence of the cruel Butcheries exercised on our friends, in the unfortunate Day of Genl Braddock’s Defeat; and moreover to shew our Enemies, that we can practise all that lenity and compassion of which they only boast, without affording any adequate proofs at all.
To cut short: I really feel a degree of satisfaction upon the prospect of meeting you again, altho’ I have scarce time to tell you so, as the Express is waiting. I am, with most sincere Regard, Dr Sir, your &c.

G:W.

